Case 2:15-cr-20472-DML-MKM ECF No. 530, PageID.3111 Filed 09/09/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,                            Case Number 15-20472
 v.                                                           Honorable David M. Lawson

 TYRONE PRICE,

                   Defendant.
 ________________________________________/

                   ORDER DENYING DEFENDANT’S SECOND MOTION
                          FOR COMPASSIONATE RELEASE

        This matter is before the Court on the defendant’s second motion for a sentence reduction

 under the authority of the compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i), as

 amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239.

 On September 10, 2020, the Court denied the defendant’s first motion for compassionate release.

 In its prior opinion, the Court found that the defendant had shown plausibly that he had at least

 one personal medical factor suggesting that he faced “extraordinary and compelling” risks to his

 health that could justify compassionate release. However, the Court found that, despite the

 assumed existence of an extraordinary and compelling personal health risk, discretionary relief

 was not warranted because other sentencing factors under 18 U.S.C. § 3553(a) weighed heavily

 against granting early release. That ruling was affirmed on appeal. United States v. Price, No. 20-

 1930 (6th Cir. Mar. 3, 2021) (“Price argues that the district court abused its discretion by relying

 on stale juvenile convictions to conclude that he would be a danger to the community. We disagree.

 The district court, in considering whether a sentence reduction would account for ‘the seriousness

 of the offense,’ and the need to ‘protect the public from further crimes of the defendant,’ ‘promote

 respect for the law,’ and ‘afford adequate deterrence to criminal conduct,’ considered Price’s
Case 2:15-cr-20472-DML-MKM ECF No. 530, PageID.3112 Filed 09/09/21 Page 2 of 3




 involvement in the violent shooting for which he was sentenced, as well as his involvement in

 numerous prior offenses involving firearms. 18 U.S.C. § 3553(a). Although Price was a juvenile

 at the time of his first two offenses in 2006, they are not stale or irrelevant to Price’s dangerousness,

 or to the length of sentence necessary for deterrence.”).

         As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

 been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

 3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

 release.” Ibid. “The request may come through a motion in federal court filed by the Director of

 the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

 inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

 Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

 of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

 18 U.S.C. § 3582(c)(1)(A)).

         Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

 set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

 compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

 ‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

 3582(c)(1)(A)(i), (ii)). Price relies on subparagraph (i) of the statute. Under that provision, the

 Court can order a reduction of a sentence, even to time served, by following a procedure that the

 court of appeals has distilled into three steps.        First, consider whether “extraordinary and

 compelling reasons warrant such a reduction.” Second, determine if the “reduction is consistent

 with applicable policy statements issued by the Sentencing Commission.” Third, “consider[] the

 factors set forth in section 3553(a) to the extent that they are applicable.” United States v. Ruffin,




                                                   -2-
Case 2:15-cr-20472-DML-MKM ECF No. 530, PageID.3113 Filed 09/09/21 Page 3 of 3




 978 F.3d 1000, 1004-06 (6th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)). In the third step of

 the analysis, the Court considers the factors generally applicable to the determination of an

 adequate sentence under 18 U.S.C. § 3553(a), including “the need . . . to protect the public from

 further crimes of the defendant,” “the seriousness of the offense,” the need “to promote respect for

 the law,” and the need for a sentence to “afford adequate deterrence to criminal conduct.” 18

 U.S.C. § 3553(a)(2)(A), (C).

        In his present motion, the defendant argues that subsequent developments have

 strengthened his argument that extraordinary and compelling circumstances justify a reduction of

 his sentence, including the fact that his mother and daughter have serious medical conditions that

 require extensive daily care to ameliorate, which the defendant could provide for them if he is

 released from prison. The Court has reviewed the motion and finds that the defendant has failed

 to make a sufficient showing to justify compassionate release, because even if he has put forth new

 information tending to establish extraordinary and compelling circumstances, none of the

 information presented calls into question the Court’s previous conclusion that the relevant section

 3553(a) factors weigh heavily against granting the discretionary relief of early release.

        Accordingly, it is ORDERED that the defendant’s second motion for compassionate

 release (ECF No. 528) is DENIED.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

 Dated: September 9, 2021




                                                 -3-
